On Applications for Behearing.
PEB CUBIAM.
The amount which the tutor was condemned to pay Mrs. Bellau is $3,-229.83, as shown in the above opinion. The figures $3,329.83 in the decree contain a clerical error, which is now corrected so as to read $3,229.83.
The decree in this case is also corrected so as to allow Mrs. Bellau legal interest on $3,229.83 from the 6th of May, 1910, until paid, and average interest, that is, one-half of the legal interest, on $2,969.85 from the 6th of May, 1910, to the 19th of March, 1914.
Mrs. Bellau has no further claim on the stock of merchandise received by her tutor. The applications for rehearing are denied.